DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 12/22/2021 has been entered. Claims 1, 3-12, and 19 remain pending in the current application, with claims 8-12 being withdrawn from consideration pursuant to the species election requirement contained in the Non-Final Rejection dated 04/06/2021.

Claim Objections
Claim 19 is objected to because of the following informalities:  on line 8 of the claim (last line of page 8), “the double layered capacitor” should be replaced with “a double layered capacitor”, while on line 9 of the claim (i.e., the first line of page 9), “a double layered capacitor” should be replaced with “the double layered capacitor” or the like in order to maintain grammatical consistency within the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snider (US 3,656,251 A).
Regarding claim 1, Snider discloses a fishing aid device comprising:
a housing (figure 5, improved electric signal fish catch indicator 11 and sphere 48 together form a housing) having 
a main body (figure 2, sphere 48) and 
a hollow tubular extension having a distal opening and extending from the main body (figures 2-3 and 5-6, tubular housing structure 12 is a hollow tubular extension, with either of the openings 13-14 of the structure being a distal opening; the structure extends from the sphere as shown in figure 5);
a fishing aid member disposed in the housing (figure 3, electric signal bulb 21); and
an actuating assembly disposed in the housing for energizing the fishing aid member (figures 4 and 8, switch assembly 27; the switch assembly is housed in switch assembly core 30, as shown in figure 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Snider in view of Livingston (US 5,157,857 A).
	Regarding claim 3, Snider discloses the limitations of claim 1, and further discloses wherein the actuating assembly includes an elongated conductor (figures 6 and 8-9, electrodes 34-35) but does not appear to specifically disclose wherein the actuating assembly includes a double layered capacitor coupled to the elongated conductor and capable of retaining a charge for a period of time, and a resistor coupled to the elongated conductor and in communication with the double layered capacitor.
	Livingston teaches an actuating assembly (figure 23, circuit board 125) including a double layered capacitor coupled to an elongated conductor (figure 20, charge capacitor 114) and being capable of retaining a charge for a period of time (column 3, lines 14-22, “Diode 28 assures that the capacitor 21B is properly charged; that is, it controls current flow in the right direction, and also assures that capacitor 21 B maintains a charge in water; that is, the capacitor is not discharged through the water. In the 30 to 60 seconds capacitor 21B becomes fully charged and is ready for operation. The charge or capacitor 21B powers LED 17 which integrally includes a blinking circuit to turn LED 17 ON/OFF continuously. The charge on capacitor 21B can maintain LED 17 in this blinking condition for about 30 minutes,”; column 5, lines 60-66, “The electronic circuitry components 107 of bobber, 101 are shown in FIG. 20. Terminals 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Snider and include wherein the actuating assembly includes a double layered capacitor coupled to the elongated conductor and capable of retaining a charge for a period of time, and a resistor coupled to the elongated conductor and in communication with the double layered capacitor, as taught by Livingston, in order to permit an actuating assembly to accommodate conducting paths and circuit paths for actuating components of the actuating assembly, such as a light source component (e.g., Livingston, column 5, line 67 – column 6, line 13, “When the bobber 101 is tipped over as by engaging a fish, a conducting path is provided…Transistor 116 is caused to conduct to provide a circuit path for LED…,”).

	Regarding claim 4, Snider as modified discloses the limitations of claim 3, and further discloses wherein the elongated conductor extends outwardly from the housing (e.g., Snider, figures 3, 6, and 8-9) and is capable of being in contact with a battery to charge the double layered capacitor for a period of time (figures 3-4, battery cell 24).

	Regarding claim 5, Snider as modified discloses the limitations of claim 3, and further discloses the fishing aid member including a light-emitting member connected to the double layered capacitor and disposed in the housing for emitting a light to illuminate bobbers and fishing tackle (e.g., Snider, figure 3, bulb 21 shown as a light-emitting member being inside a housing for emitting sphere 48; e.g., Livingston, figure 20, LED 104 is a light-emitting member connected to capacitor 114) for the same reason as discussed in the rejection of claim 3 above.
	

a housing having a main body and a hollow tubular extension having a distal opening and extending from the main body (figures 2-3 and 5-6);
a fishing aid member disposed in the housing (figure 3);
an actuating assembly disposed in the housing for energizing the fishing aid member (figures 4 and 8), the actuating assembly including an elongated conductor extending through the distal opening of the hollow tubular extension and outwardly from the housing (figures 2, 6, and 8-9, switch assembly 27 and electrodes 34-35) and having a battery engagement end for contact with a battery (figure 3, battery cell 24); and
a light-emitting member disposed in the housing for emitting a light to illuminate bobbers and fishing tackle (figure 3, bulb 21).
Snider does not appear to specifically disclose a double layered capacitor, the double layered capacitor coupled to the elongated conductor and retaining an electrical charge for a period of time, and a resistor coupled to the elongated conductor and in communication with the double layered capacitor.
Livingston teaches a double layered capacitor coupled to an elongated conductor (figure 20), a battery for charging the double layered capacitor (column 3, lines 14-22), the double layered capacitor retaining an electrical charge for a period of time (column 3, lines 14-22), and a resistor coupled to the elongated conductor and in communication with the double layered capacitor (figure 20).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Snider and include a double layered capacitor, the double layered capacitor coupled to the elongated conductor and retaining an electrical charge for a period of time, and a resistor coupled to the elongated conductor and in communication with the double layered capacitor, as taught by Livingston, in order to permit an actuating assembly to accommodate conducting paths and circuit paths for actuating components of the actuating assembly, such as a light source component (e.g., Livingston, column 5, line 67 – column 6, line 13).

	Regarding claim 6, Snider as modified discloses the limitations of claim 19, and further discloses the light-emitting diode being disposed in the tubular extension (figures 2-3). However, Snider as modified does not appear to specifically disclose light being emitted out of the distal opening of the tubular extension (i.e., the distal opening from which core 30 extends from, which is opening 14, as shown in figures 3 and 6). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have the light-emitting diode rearranged to be disposed at the distal opening so as to have light being emitted out of the distal opening of the tubular extension (i.e., have bulb 21 located near opening 14, and therefore closer to core 30, so as to have light emit out of opening 14), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
	
Regarding claim 7, as dependent on claim 19, Snider as modified discloses the limitations of claim 19, and further discloses wherein the housing further includes a hollow tube (figure 3, tubular housing structure 12) disposed in the tubular extension and having open ends (figure 6, openings 13 and 14) and being adapted to receive a fishing line therethrough with the light-emitting member illuminating the fishing tackle coupled to the fishing line (figures 1 and 5, fishing line 25).

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that there is no impetus for the combination of Livingston in view of Snider (Remarks, pg. 4, second and third paragraphs), the Examiner notes that there may be an impetus to have a fishing line connect with or through a hollow tubular extension having a distal opening and extending from the main body. For instance, Snider shows such an impetus (e.g., Snider, column 6, lines 18-27, “In instances in which the fisherman is apt to use fish catch indicator 11 in conjunction with a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571)272-5425. The examiner can normally be reached Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647